Citation Nr: 1439373	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for periodic limb movement disorder (PLMD), including as secondary to service-connected obstructive sleep apnea.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction subsequently transferred to the Cleveland RO.  

A hearing was held on October 27, 2009, in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in October 2010.  That development was completed, and the case was returned to the Board for appellate review.

The issues of entitlement to service connection for a left knee disability and periodic limb movement disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hypertension requires continuous medication for control but she does not have, or have a history of, diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A predecisional letter sent August 2007 satisfied the requirements for notice following a claim for an increased rating.  The letter stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 580 F.3d 1270.  The duty to notify has thus been satisfied.  

The Board also finds that VA's duty to assist has been satisfied with respect for the claim for an increased rating for hypertension.  The Veteran's VA medical records are in the file, as well as service medical records and statements from the Veteran and his representative.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  Pursuant to the Board's October 2010 remand directives, the Veteran was provided with an additional VA examination, in November 2010, assessing the current severity and manifestations of his hypertension.  As this is in substantial compliance with the Board's remand directives, further remand on this basis is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the November 2010 VA examiner reviewed the Veteran's claims file, conducted appropriate tests, and reported the information necessary to evaluate the Veteran's hypertension under the applicable diagnostic criteria.  Therefore, the Board finds the examination report to be adequate for rating purposes.

Thus, there is adequate medical evidence of record to make a determination in this case.  Although the most recent VA examination was conducted approximately four years ago, the Veteran has not indicated that his hypertension has worsened subsequent to the November 2010 VA examination.  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's  favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Hypertension

The Veteran seeks a disability rating in excess of 10 percent for his service-connected hypertension, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, hypertension with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, is rated 10 percent disabling.  Hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling. 

The record contains a number of VA treatment records from the Columbus VA Outpatient Clinic recording blood pressure test findings for the Veteran.  A May 2007 primary care physician assistant note showed a blood pressure reading of 130/96.  In July 2007, the Veteran was seen for a neurology consult, at which his blood pressure reading was 138/96.  A July 2008 primary care physician assistant note recorded a blood pressure reading of 123/83.  A March 2009 primary care physician assistant note showed blood pressure as 120/82. 

The Veteran was provided with a VA examination regarding the severity of his hypertension in August 2007.  Blood pressure was recorded as 132/88, 130/86, and 130/86.  The Veteran complained of headaches, dizziness, and chest pain sometimes.  He denied any syncope or shortness of breath, nocturnal dyspnea or orthopnea.  He reported that after his initial diagnosis of hypertension he was started on one medication, which has been increased to two after an increase in dosage failed to control his high blood pressure.  The Veteran also complained of erectile dysfunction from time to time, but no other symptoms.  The examiner provided an impression that the Veteran's blood pressure was within normal range, and that his blood pressure medications were keeping his blood pressure well under control.  He also stated that a Chem-7 was within normal range with no increase in creatinine.  Chest x-ray did not show any congestion or fluid retention in the lungs.  The examiner concluded that there is no evidence of increased severity of the Veteran's high blood pressure, which seems to be well-controlled on his current medications.  He further stated that there was no evidence to show any distant organ damage due to high blood pressure.  

The Veteran was provided with another VA examination in June 2008.  The Veteran reported chest pains at rest and with exertion, shortness of breath, headaches once or twice a month starting 6 months prior, lasting for 30 minutes, on the left side of his head and associated with blurred vision.  He was noted to take 2 pills for his blood pressure, further unspecified.  On examination, blood pressure was found to be 130/100, 132/92, and 132/92. 

Finally, pursuant to the Board's October 2010 remand directives, the Veteran was afforded another VA examination with regard to the current severity of his hypertension in November 2010.  The examiner noted reviewing the claims file, and indicated that medication is required for control.  Blood pressure readings were 144/96, 120/70, and 140/90.  Cardiac exam was noted as normal, hypertensive heart disease was listed as not present, and no arteriosclerotic complications of hypertension were noted as present.  The diagnosis provided was hypertension, with renal and cardiac function normal.

At the October 2010 Board hearing, the Veteran testified that when he was first discharged from service, he only had to take one pill for his hypertension, but that he has had his medication increased.  He stated that his blood pressure is under control from the medication, but believes that since his medication has increased, this represents an increase in severity of his hypertension, and that his evaluation should be increased.

The Board has considered all of the evidence but finds that a rating in excess of 10 percent for hypertension is not warranted.  The evidence does not show that the Veteran has, or has a history of having, diastolic pressure predominantly of 110 or more or systolic pressure predominantly 200 or more.  At most, his condition requires continuous medication for control, with blood pressure readings more in line with the criteria for a 10 percent evaluation.  The Veteran does not contend that his blood pressure readings have ever been as high as 110 for systolic or 200 for diastolic, let alone that his blood pressure is predominantly at those levels.  At their highest readings, his diastolic pressure was recorded at 100 and his systolic pressure was recorded at 144, at the November 2010 VA examination.  As such, the Board finds that the Veteran's diastolic pressure has not been predominantly 110 or more or that the systolic pressure has been predominantly 200 or more during the pendency of the claim.  As such, the Board finds that an evaluation in excess of 10 percent for hypertension is not warranted. 

IV. Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Board finds that the schedular criteria adequately compensate the Veteran's hypertension.  As noted above, his blood pressure readings have not shown diastolic pressure predominantly 110 or more or systolic pressure at 200 or more.  Further, the evidence does not show that the condition interferes with his employment or results in symptoms of the severity to render the schedular criteria inadequate.  As such, referral of hypertension for extraschedular ratings is not warranted.  Additionally, the evidence shows no distinct periods of time since the beginning of the appeal period during which manifestations of the Veteran's hypertension, including blood pressure readings, varied to such an extent that ratings in excess of 10 percent would be warranted.  Thus, additional staged ratings are not in order for the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran has additional service-connected disabilities; including obstructive sleep apnea, degenerative joint disease of the left ankle, erectile dysfunction, and onychomycosis of the bilateral feet.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hypertension renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for an increased rating for hypertension.


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA medical opinions and to ensure compliance with prior Board remand directives.

Pursuant to the Board's October 2010 remand directives, the Veteran was provided with VA examinations and medical opinions regarding the etiology of his left knee disability and period limb movement disorder in November 2010.

Regarding the left knee disability, the examiner provided diagnoses of left knee patellofemoral pain syndrome and ganglion cyst between the articulation of the tibia and fibula.  The examiner opined that the Veteran's current left knee pain, diagnosed as left knee patellofemoral pain syndrome, is less likely than not caused by or the result of conditions diagnosed during military service.  As rationale, the examiner noted reviewing the claims file and seeing documentation where the Veteran was seen and treated for left knee pain on June 30, 1994 and August 30, 1994, where he was diagnosed with left medial knee syndrome and left knee synovitis, and left knee overuse syndrome, respectively.  She stated that the in-service knee complaints the Veteran experienced are not permanent conditions and are often relieved with rest and avoidance of the activity that precipitated the condition, and that it was more likely that his current condition is related to a left knee injury in 2002, reflected on x-ray reports.

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner noted review of the claims file, it is unclear from the examination report whether all in-service instances of knee symptomatology were considered by the VA examiner, as she only specifically identified records from June and August 1994.  In addition to those mentioned, the service treatment records also include the following: i) July 1983 medical records noting assessments of left knee strain and what appears to be chondromalacia, with observed moderate crepitus; ii) October 1983 records noting bilateral knee pain and assessing possible ligament damage; iii) an October 1994 record assessing left knee synovitis; iv) a December 1994 record assessing left knee syndrome; and v) a March 1995 record diagnosing left medial knee strain.  The Board finds the VA medical opinion to be inadequate as the report does not clearly demonstrate that the examiner considered this evidence in forming her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Thus, on remand, an addendum opinion should be obtained which contemplates all relevant evidence of record.

The same VA examiner also conducted an examination and provided a medical opinion regarding the Veteran's periodic limb movement disorder.  The examiner concluded that based on the current research literature, periodic limb movement disorder is not caused by or aggravated by sleep apnea.  She noted that whereas it is not uncommon for a person to exhibit symptoms of more than one sleep disorder, there is no evidence that one disorder causes another.  As rationale, however, the examiner wrote that "if a patient has PLMD due to other disorders, then treating PLMD can be performed with the specific treatment of the coexisting disorders.  For example, if you treat sleep apnea with CPAP, your periodic limb movement symptoms will improve or disappear."  This explanation, however, would seem to indicate periodic limb movement disorder generally may be caused by sleep apnea, otherwise it could not be "due to" that disorder.  On remand, clarification is needed, as the current report appears internally inconsistent.  

Additionally, in the October 2010 remand, the Board directed that the examiner specifically address the conflicting medical evidence/opinions of record, which include both positive and negative opinions regarding a secondary nexus relationship between the Veteran's claimed periodic limb movement disorder and his service-connected obstructive sleep apnea.  This evidence was not discussed by the November 2010 examiner.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an adequate addendum opinion must be obtained which addresses the aforementioned deficiencies.
Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to the examiner who conducted the November 2010 VA examination, or if unavailable, to another appropriate VA medical professional, for an addendum medical opinion regarding the etiology of the Veteran's left knee disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability arose during, was caused by, or is otherwise related to his military service.  

The examiner should specifically acknowledge the October 2008 VA medical opinion which seems to relate current left knee problems to the Veteran's military service, as well as treatment records pertaining to the Veteran's July 2002 left knee injury.  The examiner should further discuss the Veteran's in-service knee complaints and treatment, documented in his service treatment records.  This includes, but is not limited to, the following:

i) July 1983 medical records including assessments of left knee strain and what appears to be chondromalacia, with observed crepitus noted to be moderate; 

ii) October 1983 records noting bilateral knee pain and assessing possible ligament damage; 

iii) June 1994 records diagnosing left medial knee syndrome and left knee synovitis; 

iv) an August 1994 record assessing left knee overuse syndrome; 

v) an October 1994 record assessing left knee synovitis; 

vi) a December 1994 record assessing left knee syndrome; and 

vii) a March 1995 record diagnosing left medial knee strain.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Refer the Veteran's VA claims file to the examiner who conducted the November 2010 VA examination, or if unavailable, to another appropriate VA medical professional, for an addendum/clarifying medical opinion regarding the etiology of the Veteran's periodic limb movement disorder.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must then provide an opinion as to the following:

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's periodic limb movement disorder arose during, or is otherwise related to military service.

ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's periodic limb movement disorder was caused by the Veteran's service-connected obstructive sleep apnea.

iii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's periodic limb movement disorder was aggravated by his service-connected obstructive sleep apnea.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The examiner must specifically address the following evidence when explaining her findings for subparts ii) and iii):

a)  January 2008 letter from Dr. T.W. stating that periodic limb movement disorder may accompany sleep apnea and should be allowed service connection.

b)  Internet articles submitted by the Veteran indicating that periodic limb movement disorder may be caused by sleep apnea.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims of entitlement to service connection for a left knee disability and periodic limb movement disorder in light of all evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


